DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Status of Claims
Applicant's arguments, filed 07/19/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/19/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3, 5-6, 12, and 14.
Applicants have left claim 7 as previously presented.
Applicants have canceled or previously canceled claims 2, 4, 8-11, 13, and 15.
Claims 1, 3, 5-7, 12, and 14 are the current claims hereby under examination.	


Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 07/19/2022, with respect to claim 1 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “change the first calibration interval to the second calibration interval”, in line 19. Claim 1 further recites in lines 27-28, and 33-34 “change the first calibration interval to the second calibration interval”. In light of the specification, it is unclear if the calibration intervals are changed twice, once after the second calibration interval being calculated, and a second time after the second calibration interval is either determined being shorter or longer than the first calibration interval. Or, if the calibration interval is changed once, and the criteria for changing the first calibration interval to the second calibration interval is due to either criteria from lines 25-28 and 29-34. For the purposes of examination, it appears that lines 25-28 and 29-34 are claiming the criteria for changing the first calibration interval to the second calibration interval. Claims 3 and 5-7 are rejected due to their dependence from Claim 1.
Regarding Claim 1, 3, and 6, Claim 1 recites “obtain an average value of the first difference value and the second difference value” in lines 13-15. Claim 1 further recites “an average value” in lines 16-17 and “the average value” in lines 18-19. Claim 3 further recites “obtain an average value of the sensor by further considering a physical error range”, in line 2-3. Claim 6 further recites “based on the average value” in line 6. In light of the specification, it is unclear if the recited “average value” is the same average value throughout the claims, or if different average values of the sensor are calculated and used to adjust the calibration intervals. For the purposes of examination, the average values are being interpreted as the same throughout the claims. It is recommended to the Applicant to either ensure proper antecedent basis for “average value” if they are the same average value, or differentiate between the average values.
Regarding Claim 12, the claim recites “change the first calibration interval to the second calibration interval”, in lines 17-18. Claim 1 further recites in line 28, and 31-32 “change the first calibration interval to the second calibration interval”. In light of the specification, it is unclear if the calibration intervals are changed twice, once after the second calibration interval being calculated, and a second time after the second calibration interval is either determined being shorter or longer than the first calibration interval. Or, if the calibration interval is changed once, and the criteria for changing the first calibration interval to the second calibration interval is due to either criteria from lines 27-28 and 29-32. For the purposes of examination, it appears that lines 27-28 and 29-32 are claiming the criteria for changing the first calibration interval to the second calibration interval. Claim 14 is rejected due to its dependence from Claim 12.
Regarding Claim 12 and 14, Claim 12 recites “obtain an average value of the first difference value and the second difference value” in lines 12-13. Claim 1 further recites “an average value” in lines 14-15 and “the average value” in line 16. Claim 14 further recites “obtain an average value of the sensor by further considering a physical error range”, in line 2-3. In light of the specification, it is unclear if the recited “average value” is the same average value throughout the claims, or if different average values of the sensor are calculated and used to adjust the calibration intervals. For the purposes of examination, the average values are being interpreted as the same throughout the claims. It is recommended to the Applicant to either ensure proper antecedent basis for “average value” if they are the same average value, or differentiate between the average values.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 07/19/2022, with respect to claims 2-3, and 6 have been fully considered and are persuasive. Applicants have canceled claim 2 to overcome the rejection.  The 112(d) rejection of claims 2-3, and 6 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1, 3, and 5-7 are directed to “a device”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 12 and 14 are directed to “a method”, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 12 recite the abstract idea of a mental process and mathematical process, as follows:
Obtain a first difference value of the sensor by comparing a first blood glucose level measured and a second blood glucose level measured via blood of the user, at a first calibration time included in a preset time;
Obtain a second difference value of the sensor by comparing a third blood glucose level measured by the sensor and a fourth blood glucose level measured via blood of the user at a second calibration time in which a first calibration interval has passed from the first calibration time;
Obtain an average value of the first difference value and the second difference value;
Calculate a second calibration interval taken for an average value of the sensor to reach a present threshold value, based on the first calibration interval and the average value; and
Calculate a third calibration time in which the second calibration interval has passed from the second calibration time.
The obtaining a first difference value by comparing two measured blood glucose values, obtaining a second difference value by comparing two measured blood glucose values at a different time, obtaining an average value of the first and second difference values, calculating a second calibration interval for an average value of the sensor to reach a preset threshold value, based on the first calibration interval and the average value, and calculating a third calibration time in which the second calibration interval has passed from the second calibration time, can be practically performed in the human mind, with the aid of pen and paper, or are mathematical concepts (basic subtraction, multiplication, and division), but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could visually or mathematically obtain difference values by comparing two blood glucose level values at two separate times either graphically or in a table of values. A person with ordinary skill in the art could further calculate an average of the first and second error difference values. A person with ordinary skill in the art could further calculate the time taken for these blood glucose values to reach a preset threshold, again either graphically or in a table of values. A person with ordinary skill in the art could further calculate a third calibration time, which occurs after a set period of time. There is currently nothing to suggest an undue level of complexity in the obtaining a first difference value, obtaining a second difference value, obtaining an average value of the first and second difference values, and calculating a second calibration interval and third calibration time. No complex equations are recited within the claims, instead all “obtaining” and “calculating” steps are mental processes or basic mathematical concepts, like subtraction and averaging two values. Therefore, a person would be able to practically perform the steps mentally or with the aid of pen and paper by visually observing blood glucose values graphically or in a table.
Prong Two: Claims 1 and 12 do not recite additional elements that integrate the abstract idea into a practical application. Therefore, the claims are “directed to” the abstract idea. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., a processor used as a tool to perform the abstract idea, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. a sensor, recited at a high level of generality to measure blood glucose values to be used in the abstract idea); using generic data-outputting components (e.g. using generic processor to change the first calibration interval to the second calibration interval)).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while being generically implemented in a computer environment. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed to obtain the difference values of the sensor and calculating a time to reach a threshold remains in the abstract realm, i.e., the result is not used for a treatment. As currently claimed, the adjustment of the calibration intervals does not influence the sensor or blood glucose levels measured by the sensor. Further, no improvement to the technology or the generic processor is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. Instead, the additional elements are merely used to gather information and while generically implementing the abstract ideas in a computer environment. 
Per the Berkheimer Requirement, the additional elements are well-understood, routine, and conventional. Using a sensor to obtain blood glucose via a bodily fluid of a user is a well-understood, routine, and conventional method of obtaining blood glucose as recited in para. [0005] of the disclosure filed on 06 April 2020. Further, Ueda et al. (Pub. No. US 2010/0168537) discloses such sensors are well-understood, routine, and convention (Fig. 4, element 102, and para. [0071]). Further, using a processor to obtain error information is a well-understood, routine, and conventional method of obtaining error information as disclosed by Ueda (Fig. 1, element 123, “blood glucose level estimator”, and para. [0043]).
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 12 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post- solution activities, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“consider a physical error range of the blood glucose measuring device …” (claim 3 and claim 14), “set the second calibration interval to be identical with the first calibration interval … set the second calibration interval as two times the first calibration interval” (claim 5)), and
Further describe the post-solution activity (“generate information on a blood glucose level …” (claim 6), and “provide an alarm to direct a user to calibrate an error …” (claim 7)) (recited at a high level of generality), both recited at a high level of generality).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. The results of the calibrated blood glucose values are not used in a meaningful way and remain in a block box. For example, after the calibration interval is updated, it is not evident from the claims how the calibration influences the sensor and the measured blood glucose values. Claims 1, 3, 5-7, 12, and 14 are rejected.
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 8 of Remarks, filed 07/19/2022, that the pending claims do not recite an abstract idea and the pending claims are rooted in computer technology and can solve problems arising. 
The Examiner respectfully disagrees. As reiterated above the in the rejection, the claims are directed to mental and mathematical processes. The claims, as presented, are directed towards obtaining difference values of blood glucose measurements, calculating calibration intervals and calibration times, and changing calibration intervals. While the claims do recite the use of a processor to perform the mental and mathematical processes, and to perform adjustments in calibration, it is not evident from the claims what arising problems are being solved as argued by the Applicants. For example, the claims currently do not recite how the adjustment in calibration interval effects the sensor and/or the blood glucose measurements being measured by the sensor. Instead, as recited within the claims the adjustments made to the calibration intervals remain in the abstract realm in a “black box”.
Applicants have further argued on page 8 of Remarks, filed 07/19/2022, that the claims integrate the exceptions into a practical application. The Applicants further argued that the claims provide an improvement in the operation of a computer and a computer network and constitute a specific improvement in a computer-related technology.
The Examiner respectfully disagrees. As reiterated above in the rejection, it is not evident from the claims what the argued improvement is. From the claims, an improvement to the processor or to the generic computer components is not reflected. Instead, as reflected from the claims, the process of adjusting a calibration interval accelerates and automates a manual process, where the increased speed and automation is due to the generic processing components. It is not evident from the claims how the calculation of calibration intervals improves the functioning and operation of the generic processor claimed. Further, the Applicants have not provided portions of the specification that describe and illustrate the argued improvement and have not provided portions where the improvement is illustrated within the claims.
Applicants have further argued on page 9 of Remarks, filed 07/19/2022, that the additional elements of the claims are not well-understood, routine, and conventional activities.
The Examiner respectfully disagrees. As reiterated above in the rejection, (see “Per the Berkheimer Requirement”), the use of a sensor to obtain blood glucose via a bodily fluid is well-known, routine, and conventional. Further, using a processor to obtain error information is also well-known, routine, and conventional.
It is recommended to the Applicant to amend independent claims 1 and 12 to recite limitations that show how the adjustment in calibration intervals improves the functioning of the sensor and the measurement of blood glucose of the user. For example, para. [00133] of the specification filed 04/06/2020 recites that the calibration interval allows for re-calibration when necessary in order to provide accurate blood glucose levels while also minimizing pain to only require calibration when necessary. 
Allowable Subject Matter - Maintained
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1, 3, 5-7, 12, and 14 appear allowable over the prior art made of record. The closest prior art includes Ueda et al. (Pub. No. US 2010/0168537), hereinafter referred to as Ueda, in view of Nogueira et al. (Pub. No. US 2017/0181673), hereinafter referred to as Nogueira.
Ueda discloses a blood glucose measuring device (Abstract) including a sensor (Fig. 1, element 102, para. [0071]). Ueda further discloses obtaining error information of the sensor by comparing blood glucose levels and calculating a time taken for the error range to reach a threshold (para. [0043] and [0060]). 
Nogueira discloses using the calculated time to set the next calibration interval for a glucose sensor (para. [0765]). 
However, while setting and changing calibration times and calibration threshold values is known within the art, the prior art made of record does not reasonably disclose, teach, or suggest updating the next calibration interval to be based on an error of the sensor reaching a preset threshold and being shorter/longer than the previous calibration interval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791